Citation Nr: 0017915	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, as 
a separate condition from service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to February 
1998.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The veteran's claims file was 
subsequently transferred to St. Louis, Missouri.

In her March 1998 claim, the veteran contended that she was 
entitled to service connection for fibromyalgia and migraine 
headaches, among other conditions.  Service connection was 
granted in September 1998 for "fibromyalgia with migraine 
headache (claimed as conditions of the back, shoulders, 
ankles, hips, elbows, knees, fingers, and general 
arthritis)."  The veteran expressed disagreement with the 
characterization of this issue in her November 1998 Notice of 
Disagreement; instead, she believed that her migraine 
headaches should be evaluated on a separate basis than 
fibromyalgia.  The RO appears to have considered this 
argument, but the issue was not characterized as a separate 
issue in the December 1998 Statement of the Case.  However, 
the veteran's representative agrees that the issue before the 
Board should be service connection for migraine headaches, as 
separated from fibromyalgia.

The veteran has established service connection for residuals 
of excision, right foot neuroma.  In a VA Form 9 submitted in 
January 1999, the veteran expressed her belief that a left 
foot neuroma should be service-connected.  The RO denied this 
claim by a rating decision of September 1999.  Because the 
veteran has not perfected an appeal with regard to this 
issue, it is not before the Board at this time.


REMAND

This case must be developed in a variety of ways before it is 
ready for appellate review.  In this regard, a facsimile 
sheet dated on December 10, 1999 from the veteran is 
associated with the record, along with a note from her 
neurologist dated on December 8, 1999.  The facsimile sheet 
reflects that the veteran was attempting to develop the 
record, and she would have her neurologist submit evidence 
with regard to the appeal.  The facsimile sheet further 
reads, in pertinent part:

Without my knowledge someone in St. 
Louis, sent my records to Washington D.C. 
for a final decision.  I DID NOT 
authorize this and I called you and spoke 
to you personally. . . .  Based on the 
conversation I had with you a couple of 
weeks ago, I am faxing this letter to you 
to request that my hearing be postponed 
until I can get the proper documentation 
from my Neurologist.

Apparently, the veteran does not want the Board to review the 
record until she further supplements it with medical 
evidence.  Because the letter from the neurologist is dated 
two days prior to the date on the facsimile sheet, it does 
not appear to constitute the medical evidence she was further 
seeking from the neurologist as of December 10, 1999.  In any 
event, there has not been a waiver of original jurisdiction 
attached with the new medical information from the 
neurologist, and there is no indication that the RO 
considered this letter dated December 8, 1999.  The appeal 
must be therefore remanded for consideration by the agency of 
original jurisdiction. 

Further, the veteran appears to desire an RO hearing.  She 
was informed, by a letter dated on September 7, 1999, that 
she had 90 days to request a hearing, if she wanted a hearing 
but had not yet requested one.  The December 10, 1999 
facsimile letter reflects that she believed she had already 
requested that her hearing be "postponed."  As the file 
does not reflect a previous request for a hearing, either 
before the RO or before the Board, the Board construes this 
statement as a timely request for a hearing.  The RO should 
clarify the veteran's intent in this regard.

Accordingly, this case must be remanded to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine whether she has obtained any 
additional medical evidence from her 
neurologist, or from any other source, 
including VA treatment records, if any 
are available.

2.  The RO should determine if the 
veteran desires to appear before a 
hearing officer or the Board and have her 
testimony become a part of the record.

3.  After any hearing has been held, the 
RO should consider the additional medical 
evidence submitted to the Board in 
December 1999, and should consider any 
new VA clinical records or medical 
evidence that the veteran has submitted.  
The RO should then adjudicate the issue 
of entitlement to service connection for 
migraine headaches, as separate from 
fibromyalgia.

4.  If the determination remains adverse, 
the veteran and her representative should 
be issued a supplemental statement of the 
case and afforded adequate time to 
respond before the record is returned to 
the Board for consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



